4/25/2019
        Case                            www.sunbiz.org
                  9:18-cv-80176-BB Document 159-2 - Limited Liability
                                                       Entered    onCompany
                                                                      FLSDAnnual Report 04/28/2019
                                                                            Docket      Help       Page 1 of 2




   Home              Contact Us            E­Filing Services           Document Searches                   Forms           Help




                                   Limited Liability Company Annual Report Help
 All Annual Reports must be entered and submitted electronically online. Payments can be made by credit card, debit card, or by
 check or money order. For credit card and debit card processing allow 2­3 days; if paying by check or money order allow 3­5
 weeks. Annual Reports will be processed after credit card confirmation or when check is received. All payment options will
 display after you complete and submit your Annual Report online.

 A certificate of status can be requested. If requested, a certificate of status will be sent by email once the annual report has
 posted. The certificate will be emailed to the email address provided on the annual report.

 Required Fees:

 The fee to file a limited liability company annual report is $138.75 if filed between January 1st and May 1st. After May 1st
 the limited liability company will be subject to a $400 late fee.

 Optional Fees: A certificate of status may be requested for an additional $5. A certificate of status is a certificate certifying
 the limited liability company is filed/registered and has paid all fees due this office through December 31st. Only one certificate
 may be requested when filing the annual report. You may request a certificate at a later date, and it can be requested online. If
 you request a certificate of status, you will need to provide a valid email address for the delivery of the certificate. The certificate
 will be emailed once the annual report posts. This usually occurs within 24­48 hours of posting.

 Name of Limited Liability Company: The name of the limited liability company cannot be changed on the annual report. You
 must file Articles of Amendment to change the name of the limited liability company. Articles of Amendment cannot be filed
 online. However, you may download the form and instructions from our web site.

 Principal Place of Business Address and Mailing Address: The principal place of business address must be a street
 address. The principal place of business address and the mailing address may be the same. They do not have to be in Florida. A
 post office box is acceptable for the mailing address.

 Federal Employer Identification Number (FEI Number): The Federal Employer Identification Number is a 9­digit identification
 number assigned to a business entity by the Internal Revenue Service (IRS). If blank, you must provide this office with the FEI
 number or check either the "APPLIED FOR" or "NOT APPLICABLE" box. When entering the FEI number, enter only the digits.
 Do not enter the dash. If the block already contains "APPLIED FOR", our records indicate the number was previously applied for.
 We cannot file an annual report where the number is being "APPLIED FOR" again. Please call the IRS at 1­800­829­4933 to
 obtain a Federal Employer Identification Number.

 Registered Agent and Registered Office: The registered agent is an individual or business entity that has agreed to accept
 service of process in the state of Florida on behalf of your limited liability company. The limited liability company itself cannot
 serve as its own registered agent. An individual associated with the company may serve as the registered agent. If the registered
 agent is a business entity, the designated business entity must have an active registration/filing on file with this office. The
 registered agent must have a Florida street address. A post office box is NOT acceptable. If changed, the new registered
 agent must sign accepting this designation by typing his/her name in the appropriate signature block. The limited liability
 company should maintain the actual acceptance signature in their records.

 Manager(s)/Managing Member(s): The limited liability company must provide the name, address and title of each manager or
 managing member. Please use "MGR" to denote a manager and "MGRM" to denote a managing member. You must list at least
 one manager or managing member. The address may be a post office box.

 MGR ­ A person outside the company who will manage the company.

 MGRM ­ A person who is a member and also manages the company.

 Our database can hold a total of six managers or managing members. If you must list more than six managers or managing
 members, you must call (850) 245­6051 for special filing instructions.

 Signature of Manager or Managing Member: A manager or managing member must sign the report by typing his/her name in
 the appropriate signature block. The person signing must list his/her title as well.

 Questions? Please direct your questions as follows:

 For specific filing questions, please call the Registration Section at 850­245­6051.

 For technical questions concerning the online application process or payment problems, please call the Internet Support Section
 at 850­245­6939.



https://eﬁle.sunbiz.org/llc_ar_help.html                                                                                                    1/2
4/25/2019
        Case                            www.sunbiz.org
                  9:18-cv-80176-BB Document 159-2 - Limited Liability
                                                       Entered    onCompany
                                                                      FLSDAnnual Report 04/28/2019
                                                                            Docket      Help       Page 2 of 2
                                           | Home |  Contact Us |  Document Searches |  E­Filing Services |  Forms |  Help |
                                                                   Copyright © and  Privacy Policies                         
                                                                State of Florida, Department of State 




https://eﬁle.sunbiz.org/llc_ar_help.html                                                                                        2/2
